PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
thyssenkrupp Rasselstein GmbH
Application No. 16/711,703
Filed: 12 Dec 2019
For: Method for the Production of a Metal Strip Coated with a Coating of Chromium and Chromium Oxide Using an Electrolyte Solution with a Trivalent Chromium Compound
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions filed April 29, 2022, requesting (a) that a previously filed terminal disclaimer be withdrawn under 37 CFR 1.182, and (b) that the above-identified petition be granted expedited consideration, also under 37 CFR 1.182.

The petitions are granted.

The petition for expedited consideration is granted to the extent that the petitions are hereby considered. Receipt of the petition fee under 37 CFR 1.17(f) ($420.00) required for the petition for expedited consideration is acknowledged.

Petitioner asserts that the recorded terminal disclaimer (“TD”) filed March 11, 20221 should be withdrawn because it does not properly identify the owners of the application. Specifically, co-applicant thyssenkrupp Rasselstein GmbH was unintentionally omitted from the terminal disclaimer filed March 11, 2022. A corrected electronic terminal disclaimer was filed April 29, 2022 with the subject petition. Petitioners assert the ownership of the application is correctly indicated on the terminal disclaimer submitted April 29, 2022. Upon review, the examiner has determined that the terminal disclaimer does not apply to any claim currently of record because: the terminal disclaimer filed 04/29/2022, replaces the terminal disclaimer filed 03/11/2022 due to the apparent mistake of omitting one of the assignees listed in the TD (03/11/2022). In other words, the TD (03/11/2022) does not properly indicate all assignees of the application. The mistake is of a formal nature only that does not affect patentability of the claimed invention. As such, it is appropriate, on petition, to permit withdrawal of the previously filed TD, filed March 11, 2022, in view of the replacement TD filed April 29, 2022.

Receipt of the petition fee under 37 CFR 1.17(f) ($420.00) for the petition for withdrawal the terminal disclaimer is acknowledged.

This application is being referred to Technology Center Art Unit 1794 for correction of PALM and file records consistent with this decision.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 The first page of the petition references a terminal disclaimer filed “March 31, 2022”. No terminal disclaimer, however, was filed March 31, 2022. A terminal disclaimer was previously filed March 11, 2022. The second page of the petition references the terminal disclaimer filed March 11, 2022 as erroneously identifying the applicant. As such, the petition is construed as requesting the terminal disclaimer filed March 11, 2022 be withdrawn. Petitioner must inform the Office if this is an incorrect interpretation.